Citation Nr: 0805891	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an initial compensable disability rating 
for status post right thumb tendon repair.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to January 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In pertinent part of that rating decision, 
the RO denied a claim for service connection for bilateral 
pes planus; and granted service connection for status post 
right thumb tendon repair, for which the RO assigned a 
noncompensable rating.  The veteran perfected an appeal as to 
the denial of service connection for the bilateral foot 
disability, and as to the noncompensable rating assigned for 
the right thumb disability.

From that rating decision, the veteran also initiated an 
appeal, by filing a notice of disagreement, as to the RO's 
decision to deny service connection for hypertension.  The 
veteran, however, did not perfect an appeal on that claim 
after the RO issued a statement of the case on the issue in 
December 2005.  Therefore, that claim is not on appeal before 
the Board.

During the pendency of the claim, the case was transferred to 
the Pittsburgh, Pennsylvania RO. 
   

FINDINGS OF FACT

1.  Bilateral pes planus was noted at the time the veteran 
entered active service, and the objective medical evidence 
clearly and unmistakably establishes that his bilateral pes 
planus existed prior to his examination, acceptance, and 
enrollment into active service.

2.  The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding that 
the preexisting bilateral pes planus was permanently 
aggravated by service.

3.  The veteran's right thumb is not ankylosed, and he does 
not have a gap of more than one inch between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.


CONCLUSIONS OF LAW

1.  Bilateral pes planus preexisted active service, and was 
not aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2007).

2.  The criteria for a compensable disability rating for 
status post right thumb tendon repair is not met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 
5228 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Here, the VCAA duty to notify was satisfied by way of a 
number of letters sent to the veteran between September 2005 
and July 2007, which fully addressed all four notice 
elements.  The information contained in these letters 
informed the veteran of what evidence was required to 
substantiate a claim for an increased rating, as well as for 
service connection.  The veteran was also notified of his and 
VA's respective duties for obtaining evidence, and was asked 
to submit evidence and/or information in his possession to 
the AOJ.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but, after appropriate notice was provided, the AOJ 
also readjudicated the case when it issued a statement of the 
case in December 2005.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court held that the Board must first 
determine the adequacy of 38 U.S.C.A. § 5103(a) notice when 
adjudicating claims for increased ratings.  If notice is 
deemed inadequate, then the Board must determine whether the 
purpose of 38 U.S.C.A. § 5103(a) notice has been frustrated.  
If compliant VCAA notice was not provided, the Board must 
proceed with a prejudicial error analysis to determine 
whether any notice errors affected the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  If so, the case must be remanded for 
corrective action.

The Board has determined that the notice provided complies 
with Vazquez-Flores.  The notice letters in total, provide 
notice: that the claimant must provide or request the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening of the disability; that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes; and that provides 
examples of the types of medical and lay evidence that the 
claimant may submit.  Further, the claimant is rated under 
Diagnostic Codes that contain criteria necessary for 
entitlement to a higher disability rating, which would be 
satisfied by the claimant demonstrating a noticeable 
worsening.  Meeting these criteria, the notice provided in 
this case does comply with Vazquez-Flores.  Therefore, there 
is no need to determine whether the veteran's claim has been 
prejudiced by any lack of appropriate notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

In regard to the present claims adjudicated below for service 
connection and for a higher initial rating, the Board finds 
that the veteran is not prejudiced by a decision at this 
time.  Any question of appropriate notice pursuant to Dingess 
is mooted by the denials of the claims decided below.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records 
and reports of VA examinations.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  VA 
examinations were provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

The veteran claims entitlement to service connection for 
bilateral pes planus.  Service connection may be granted for 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a) (2007).  To establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service. 38 U.S.C.A. § 
1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In addition, "[t]he usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment . . . will not be considered service-connected 
unless the disease or injury is otherwise aggravated by 
service."  38 C.F.R. § 3.306(b)(1)

The language of the aforementioned regulation at 38 C.F.R. § 
3.304(b) provides that the presumption of soundness in 38 
U.S.C.A. § 1111 may be rebutted merely by proof of 
preexistence of the disorder in issue, while the statute 
declares that the condition must be both shown to have 
existed before service and not to have been aggravated by 
service.  The Court, in Cotant v. Principi, 17 Vet. App. 116 
(2003), identified the apparent conflict between the statute 
and regulation, and the VA General Counsel issued a 
precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the General Counsel opinion, the Board 
cites 38 C.F.R. § 3.304(b) herein only for the provisions of 
the regulation that have not been invalidated. 

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be." 
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated in service.  The burden of proof is upon VA to 
rebut the presumption by producing that clear and 
unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  The determination of whether there is clear 
and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  The Board will therefore consider 
both the old and new versions of 38 C.F.R. § 3.304(b), noting 
that the amended regulation establishes a somewhat lesser 
burden upon the claimant.

After careful review of the evidence of record, the Board 
finds that the veteran's bilateral pes planus preexisted 
service and was not aggravated by service.  The veteran's 
service medical records include the report of a March 1982 
service enlistment examination.  That report shows that on 
examination of the feet, the examiner made findings that the 
veteran's feet were abnormal, noting a condition of pes 
planus, mild, asymptomatic.  

As the examiner who performed the veteran's service 
enlistment examination noted a finding of pes planus of the 
feet, the veteran is found to have a preexisting bilateral 
pes planus; and a sound condition at entrance may not be 
presumed.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board accepts 
the report of a March 1982 service enlistment examination as 
probative evidence that the veteran's bilateral pes planus 
preexisted service.  

Before any presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the 
next question is whether the evidence clearly and 
unmistakably demonstrates that the pre-existing disability 
was not aggravated during service.  See Wagner v. Principi, 
370 F.3d at 1097.

Service medical records show evidence in service of continued 
findings of bilateral pes planus, but do not contain any 
evidence suggesting that the disorder underwent an increase 
during service.  A treatment record in March 2002, during 
treatment for worsening knee pain, shows that the treatment 
provider noted objective findings including "mild left pes 
planus."  The assessment at that time included nothing 
referable to the pes planus condition.  

A treatment record in September 2003 shows that the veteran 
was seen for complaints of left foot pain for the previous 
two days, which was increased in the morning.  The treatment 
provider noted an objective finding of bilateral pes planus. 

The report of an October 2003 radiology examination of the 
left foot shows that the veteran was examined for complaints 
of pain under the 4th metatarsal head, in order to rule out 
bony abnormalities. The report shows that the examiner made 
findings that views of the left foot demonstrated no evidence 
of fracture, dislocation, or other significant osseous 
abnormalities; and no foreign body was identified.  The 
report contains an impression of normal foot examination.  
The report of a January 2004 radiology examination of the 
left foot (weight bearing) noted findings of no fractures or 
other bony abnormalities noted.

The report of a September 2004 examination shows that the 
veteran reported that he had foot trouble.  On examination 
the examiner found the veteran's feet to be abnormal.  The 
examiner noted the abnormality to be mild pes planus.

The report of a November 2004 VA examination (conducted by 
QTC Medical Services) prior to discharge from service shows 
that the veteran reported a history of suffering from flat 
feet.  He reported that the condition had existed for two 
years.  He reported that at rest he did not have any pain, 
weakness, stiffness, swelling, or fatigue.  Pain and weakness 
was noted while standing or walking.  The veteran reported 
that the condition did not result in any time lost from work.

On examination of the right foot and left foot, for each the 
examiner found no tenderness, weakness, edema, atrophy, or 
disturbed circulation.  Pes planus was not present, and the 
veteran did not have any limitation with standing and 
walking.  He did not require any type of support with his 
shoes.  

X-ray examination of the feet revealed the following: on 
nonweight bearing, X-ray examination results were within 
normal limits; and on weight bearing, X-ray examination 
results showed there was mild pes planus.  After examination, 
the report contains a diagnosis of pes planus; subjective 
factors were pain; the objective factors were pes planus seen 
by X-ray.

An associated November 2004 report of X-ray examination 
contains the following concluding opinions: (1) no 
significant radiographic abnormality of the right foot; (2) 
no significant radiographic abnormality of the left foot; (3) 
with weight bearing there is a mild pes planus, right foot, 
otherwise unremarkable; and (4) with weight bearing there is 
a mild pes planus, left foot, no other significant 
abnormality seen.

The report of a January 2006 VA general examination conducted 
at the US Naval Hospital in Okinawa, Japan, shows that the 
veteran reported complaints of having symptomatic pes planus.  
That report references the report of a VA examination in 
March 2006; and contains a review of records.  The report 
indicates that a present examination of the feet was not 
conducted.  The report contains a diagnosis of bilateral pes 
planus and normal physical examination.

The March 2006 report of a VA general examination conducted 
at the US Naval Hospital in Okinawa, Japan, does not contain 
any report of complaints referable to the pes planus 
condition.  The report shows that on examination of the feet, 
the examiner found no swelling, and found intact skin and 
normal range of motion of all joints.  The veteran did have 
what appeared to be flexible pes planus.  Strength testing 
revealed normal strength.  The feet were neurovascularly 
intact.

After examination, the assessment with regard to the 
bilateral feet was that the examiner was unable to isolate 
any deficiencies, and that the veteran had an entirely normal 
physical examination of the feet. 

In summary, there was no documentation in service or later 
showing that the veteran's condition was made worse by 
service activity.  At the time of the March 1982 enlistment 
examination, the condition of the bilateral pes planus was 
found to be mild, asymptomatic.  There are only a very few 
notations of pes planus during the approximately twenty-two 
and one-half years of service.  Whenever the extent of the 
condition was recorded, the condition was described as either 
mild, not present, or "no significant radiographic 
abnormality..."  

Even after service, the medical evidence does not show any 
significant symptoms associated with the veteran's diagnosed 
bilateral pes planus.  The two post-service VA examination 
reports discussed above show that those examiners both 
concluded with a diagnosis or assessment of normal physical 
examination.  

In sum, based on the foregoing, the Board finds that the 
probative and objective medical evidence of record clearly 
and unmistakably demonstrates that the veteran's pre-existing 
bilateral pes planus disorder was not permanently aggravated 
during military service.  See Wagner v. Principi, supra; see 
also VAOPGCPREC 3-2004.
The probative and objective medical evidence of record 
clearly shows that the symptoms and the underlying condition 
had not worsened.  See Maxson v. West, 12 Vet. App. 453, 458 
(1999).  The condition was shown to be mild on entering 
service, and continued to be mild during service and 
afterward.

When all the objective medical evidence is viewed as a whole, 
it clearly and unmistakably establishes that the preexisting 
bilateral pes planus was not aggravated during active 
service.  In view of the foregoing, the Board concludes that 
the objective medical evidence of record clearly and 
unmistakably demonstrates that the veteran's bilateral pes 
planus preexisted his entry into active service and was not 
aggravated during his service.  See VAOGCPREC 3-2003.  

Based on the foregoing, the Board concludes that the claim 
for service connection for bilateral pes planus must be 
denied.  After considering all the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2007).  The Board concludes that 
bilateral pes planus was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral pes planus, the 
benefit-of-the-doubt rule does not apply, and that claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran believes that his claimed bilateral pes 
planus is related to service,  he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).




III.  Initial Disability Rating for Thumb Disability

The veteran is claiming that he is entitled to an initial 
compensable disability rating for his service-connected 
status post right thumb tendon repair due to the severity of 
that disability. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Proper 
evaluation of service-connected disabilities requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion. 
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In evaluating the veteran's claims, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath.  In cases such as this in which the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (finding staged 
ratings appropriate also in cases where the appeal was not as 
to the initial rating assigned after service connection is 
established).  
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The RO has evaluated the status post right thumb tendon 
repair under rating criteria for evaluating the 
musculoskeletal system. 38 C.F.R. § 4.71a (2007).  
Specifically, the RO has evaluated the service-connected 
thumb disability at a noncompensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.  

Under Diagnostic Code 5228, limitation of motion of the thumb 
warrants a 20 percent disability rating if there is a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent evaluation for both the major 
and minor thumb.  A gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2007).

The applicable evidence of record material to the veteran's 
claim includes reports of VA examination in November 2004, 
and in January and March 2006.  The report of a November 2004 
VA examination of the status post right thumb tendon repair 
shows that the veteran reported complaints of constant pain, 
numbness, and limited motion, for which the veteran took 
Motrin and received therapy.  The examiner noted that this 
description indicated that the functional impairment was 
decreased grip strength.  The veteran reported that the 
condition had not resulted in any lost time from work.

On examination, the right hand fingertips could approximate 
the proximal transverse crease of the palm.  The right hand 
strength was slightly reduced.  The ranges of motion of the 
right thumb (and left thumb) were as follows: radial 
abduction, 70 degrees; palmar abduction, 70 degrees; MP 
(metacarpal phalangeal joint) flexion, 60 degrees; IP 
(interphalangeal) flexion, 60 degrees and the opposition of 
the thumb was within normal limits.  

The examiner made a finding that X-ray examination of the 
right hand was abnormal, with findings of a pin in the 
proximal phalanx of the right thumb from a previous tendon 
repair.  An associated X-ray examination report contains an 
opinion that there was a pin in the base of the proximal 
phalanx of the right thumb from previous tendon repair; the 
right hand was otherwise unremarkable.  After examination, 
the November 2004 VA examination report contains a diagnosis 
of status post right thumb tendon repair; the subjective 
factors were decreased grip strength; the objective factors 
were X-ray consistent with previous surgery. 

The report of a January 2006 VA general examination conducted 
at the US Naval Hospital in Okinawa, Japan, shows that the 
veteran reported complaints of an inability to fully 
opposition his right thumb due to weakness associated with 
ulnar collateral ligament repair in November 1997.  The 
report contains a review of previous examination and 
diagnostic testing.  The examiner noted that X-rays in 
January 2006 revealed a suture anchor in place at the base of 
the proximal phalanx; the remainder of the bones and soft 
tissues were otherwise unremarkable with no significant 
osteoarthritic changes.  The examination report contains a 
diagnosis of right thumb ulnar ligament repair and normal 
physical examination.

The March 2006 report of a VA general examination conducted 
at the US Naval Hospital in Okinawa, Japan, shows that the 
veteran reported complaints of right thumb pain and loss of 
motion.  He also reported having occasional shooting pain 
when attempting to pinch objects.  

On examination of the right hand, there was no obvious 
atrophy and no swelling.  The right thumb revealed a well-
healed incision over the area of the ulnar collateral 
ligament.  There was no erythema and no fluctuance.  The scar 
was nontender to palpation.  The veteran had full range of 
motion of all of the fingers of the right hand including the 
right thumb.  He had normal grip strength.  The ulnar 
collateral ligaments and radial collateral ligaments were 
stable in the right thumb at the metacarpophalangeal joints.  
The veteran was able to touch all of his fingertips with his 
thumb without any limitations to motion.  He was able to make 
a normal grip.  He had 2+ radial pulse.  X-ray examination of 
the right hand revealed normal boney architecture.  The 
veteran had a suture anchor that was well-seated in the 
proximal phalanx of the right thumb, and otherwise a normal 
radiograph of the right hand.  

After examination, the report contains the following 
assessment: the veteran reported occasional difficulty and 
pain with the right thumb; on physical examination, the 
examiner was unable to isolate any deficiencies; and the 
veteran had an entirely normal physical examination of the 
right thumb.

On review, the medical evidence of record does not provide 
for a compensable rating under Diagnostic Code 5228 for 
limitation of motion of the thumb.  There is no medical 
evidence that with the thumb attempting to oppose the 
fingers, the range of motion of the right thumb is limited to 
a gap of more than one inch; and specifically is not limited 
to a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, so as to warrant a 10 percent 
evaluation for the right thumb.   

During several examinations, opposition of the thumb was 
within normal limits (November 2004) and the veteran was able 
to touch all of his fingertips with his thumb (March 2006).  
The medical evidence contained in the various VA examination 
reports essentially show that physical examination was 
normal.  X-ray examination  showed that except for the 
presence of a well-seated suture anchor, the radiographs were 
normal.   

Under Diagnostic Code 5228, a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, is the criteria for a 
noncompensable evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2007).  As the evidence shows that the veteran is 
able to oppose his right thumb to touch all other fingers of 
the right hand, the condition of the disability fully 
approximates the criteria required only for a noncompensable 
rating under Diagnostic Code 5228; and does not approximate 
that diagnostic criteria for a rating in excess of that.  

As reflected in the most recent VA examination, the veteran's 
right thumb disability has been found to be essentially 
normal with no functional deficiencies identified.  Examiners 
have not noted any functional loss, or objective evidence of 
increase in pain, weakness, fatigue, or reduction in the 
range of motion on repeated use.  Therefore, even when all 
pertinent disability factors are considered, the veteran's 
right thumb disability does not more nearly approximate the 
criteria for a 10 percent rating under Diagnostic Code 5228.  
See Deluca, infra.

The Board has considered the status post right thumb tendon 
repair under the other relevant diagnostic criteria for 
evaluating the musculoskeletal system. 38 C.F.R. § 4.71a 
(2007).  Under Diagnostic Code 5224, unfavorable ankylosis of 
the major or minor thumb warrants a 20 percent disability 
rating, while favorable ankylosis of the major or minor thumb 
warrants a 10 percent disability rating.  In this case, there 
is no evidence of any ankylosis.  Therefore a compensable 
disability rating under that code is not warranted.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  Of note, 
there is no basis for a compensable disability rating for the 
associated scar, given the small size, and lack of evidence 
of any relevant symptomatology such as causing limited motion 
or function of affected part, or  instability, or pain.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2007).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability rating for status post right 
thumb tendon repair.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for bilateral pes planus is denied.
 
A compensable disability rating for status post right thumb 
tendon repair is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


